Citation Nr: 1812338	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the overpayment for VA nonservice-connected pension benefits in the amount of $88,962.00 was validly created.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal is currently with of the RO in Detroit, Michigan.  

The Board notes that the Veteran has requested a hearing in a June 2014 correspondence.  Nevertheless, as discussed herein, given that the Veteran's debt has been waived, there remains no justiciable case or controversy in which to provide a hearing.  

The Board acknowledges that the Veteran has several service connected claims on appeal that have been certified to the Board.  However, given that those claims have been assigned a separate docket number, they will not be addressed in this decision.  


FINDING OF FACT

By a January 2015 decision, the Committee on Waivers and Compromises granted the Veteran a waiver of overpayment of nonservice-connected pension benefits in the amount of $88,962.00.


CONCLUSION OF LAW

There remains no justiciable case or controversy concerning whether the overpayment for VA nonservice-connected pension benefits in the amount of $88,962.00 was validly created.  38 U.S.C. §§ 7104(a), 7105(d)(5) (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the Veteran expressed disagreement in January 2013 with the validity of the debt at issue, the Committee on Waivers and Compromises (COWAC) granted a waiver of the overpayment in controversy in January 2015, and after this appeal was certified to the Board.  That waiver of the full amount of the debt in controversy rendered moot any argument with regard to the propriety of the debt created, as there is no further relief that can be granted to the Veteran.  Because the appeal regarding the propriety of the creation of the overpayment has been rendered moot by virtue of COWAC's January 2015 waiver of the overpayment in full, the current appeal must be dismissed for lack of jurisdiction.  38 U.S.C. §§ 7104(a), 7105(d)(5) (2012).


ORDER

The appeal regarding whether the overpayment for VA nonservice-connected pension benefits in the amount of $88,962.00 was validly created is moot because the overpayment was previously waived, and the appeal is dismissed without prejudice.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


